                Case 1:19-cv-08902 Document 1 Filed 09/25/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------
JEMMA APPAREL HOLDINGS, LLC &
SCOPE IMPORTS, INC.,

                                    Plaintiffs,

                     -against-                                      COMPLAINT

EGYPTIAN CANADIAN CO. and HGM
FASHION,

                                    Defendants,
---------------------------------------------------------


         Plaintiffs, Jemma Apparel Holdings, LLC and Scope Imports, Inc. (collectively

“Plaintiffs”), by and through their attorneys, Gulko Schwed LLP, as and for their complaint against

defendants, Egyptian Canadian Co. and HGM Fashion (collectively “Defendants”), hereby allege

as follows:

                               PARTIES, JURISDICTION AND VENUE


1. Plaintiff Jemma Apparel Holdings, LLC (“Jemma”) is a limited liability company operating

    and existing the laws of the State of Delaware.

2. Plaintiff Scope Imports, Inc. (“Scope”) is a corporation duly formed and currently existing

    under the laws of the State of Texas.

3. On information and belief, defendant Egyptian Canadian Co. is located in Giza, Egypt.

4. On information and belief, defendant HGM Fashion is located in Giza, Egypt.

5. The Court has jurisdiction over this matter and these parties pursuant to 28 U.S.C. 1332 (a) as

    the amount in controversy exceeds $75,000.00 and there is diversity between the parties.
             Case 1:19-cv-08902 Document 1 Filed 09/25/19 Page 2 of 7



6. Venue is proper pursuant to 28 U.S.C. 1391 because Plaintiff Jemma is located within this

   district and because a substantial part of the transactions giving rise to Plaintiffs’ claims

   occurred in this judicial district.

                           RELEVANT FACTUAL BACKGROUND

7. Plaintiff is in the import and clothing business.

8. Defendants supplied Plaintiffs with clothing and garment products.

9. Towards the end of the parties’ business relationship, Mr. Howard Roney, the president of

   Jemma sent Mr. Hamada Hasan, a principal of Defendants, a letter delineating the many ways

   that Defendants have damaged Plaintiffs, including but not limited to, the goods being shipped

   late, poor quality of goods, thus resulting in numerous and substantial chargebacks.

10. Defendants represented to Plaintiffs that they would take certain precautionary measures, such

   as hiring new quality control personnel, to prevent future issues with their products.

11. Plaintiffs relied on these representations, made a Payment (defined below) to Defendants, and

   engaged in further business dealings.

12. On August 2, 2016, Plaintiffs emailed Mr. Hamada Hasan, and informed him that thus far

   Plaintiffs have paid him $363,381.42, the balance due was $218,264.56 and they (Plaintiffs)

   were deducting $143,264.56 to offset the poor quality and shipping issues. The balance due

   was $75,000 and upon confirmation payment would be made.

13. The Parties agreed that Plaintiffs would pay Defendants an amount of $75,000.00 (“Payment”)

   to resolve all outstanding claims and as full global settlement. See Wire Receipt annexed hereto

   as Exhibit A.

14. Mr. Hamada Hassan responded to that email “[H]ope we can get this 75k today”.
              Case 1:19-cv-08902 Document 1 Filed 09/25/19 Page 3 of 7



15. On August 3, 2016, Plaintiffs wired a payment of $75,000 to Defendants. See Wire Receipt

   annexed hereto as Exhibit A.

16. Almost immediately after Defendants received payment, Defendants stopped doing new

   business with Defendants.

17. On or around March 27, 2018, Defendants commenced an action against Plaintiffs and omits

   any reference to the settlement or payment by Plaintiffs.

18. Plaintiffs had believed the disputes made subject of Defendants’ complaint had been resolved

   when Plaintiffs issued the Payment to Defendants.

19. Therefore, in light of the foregoing, Plaintiffs seeks damages from Plaintiffs in connection

   with the foregoing and following claims:

                                    FIRST CAUSE OF ACTION
                                  - Breach of Settlement/Contract –
20. Plaintiffs repeat and re-allege the foregoing allegations as if fully stated herein.

21. On or around August 2, 2016, the parties agreed that in exchange for a payment of $75,000

   by Plaintiffs, Defendants would release Plaintiffs from any monies owed by them to

   Defendants.

22. Moreover, Defendants made promises, both orally and in writing that they would implement

   certain measures to rectify the issues they had in the past.

23. Plaintiffs paid Defendants $75,000.00.

24. Defendants accepted the foregoing monies without protest.

25. Defendants failed to implement any measures they promised to put in place.

26. Defendants now reneged on their agreement, by interalia initiating a meritless legal action,

   thus causing further significant damages in legal fees and costs.

27. As a result of the foregoing breach, Plaintiffs have been damaged.
              Case 1:19-cv-08902 Document 1 Filed 09/25/19 Page 4 of 7



                                   SECOND CAUSE OF ACTION
                               - Fraudulent/Negligent Representations –
                                       (Plead in the Alternative)

28. Plaintiffs repeat and re-allege the foregoing allegations as if fully stated herein.

29. The parties herein have been engaged in business dealings for several years.

30. In August 2016, a dispute arose between the parties.

31. Plaintiffs sent notice to Defendants that it suffered significant losses due to Defendants’

   conduct, but it would continue to do business with Defendants based on certain

   representations made by Mr. Hamada Hassan, including: (a) Defendants would implement

   new quality control measures for new business going forward; and (b) Defendants would

   release Plaintiffs from any monies owed upon payment of $75,000.00.

32. Defendants agreed in writing to the foregoing.

33. Plaintiffs relied on the foregoing representations and on or about August 3, 2016, Plaintiffs

   wired the amount of $75,000 to Defendants.

34. After receiving the $75,000 payment from Plaintiffs, Defendants ceased doing any new

   business with Plaintiffs.

35. Defendants induced Plaintiffs into making a payment, but never intended to do any further

   business, despite assurances to the contrary.

36. Moreover, Defendants induced Plaintiff into making the Payment and then after receipt of

   same, commenced an action despite the assurance that this matter was settled.

37. Had Plaintiff knew that Defendants intended to cease doing business with them or that

   Defendants would have commenced an action, Plaintiffs would not have made the Payment.

38. Defendants commenced an action against Plaintiffs and omitted any reference to the

   settlement or payment by Plaintiffs despite receiving a payment as full global settlement.
              Case 1:19-cv-08902 Document 1 Filed 09/25/19 Page 5 of 7



39. Plaintiffs relied on Defendants representations to its detriment and suffered damages in an

   amount to be determined at trial.

                                  THIRD CAUSE OF ACTION
                                        -Wire Fraud-

40. Plaintiffs repeat and re-allege the foregoing allegations as if fully stated herein.

41. As described herein, Defendants engaged in a scheme or artifice to defraud Plaintiffs with the

   intent and effect of causing economic loss on part of Plaintiffs.

42. In furtherance of their scheme, Defendants transmitted or caused to be transmitted electronic

   wirings between and/or among Defendants.

43. Defendants wrongfully took Plaintiffs’ property interests and fraudulently induced

   settlement.

44. Defendants in violation of 18 U.S.C. §§ 1341 and 1343, transmitted, or caused to be

   transmitted, by means of wire communication in interstate or foreign commerce, writings,

   signs, signals, pictures, and sounds, and also caused matters and things to be placed in any

   post office or authorized depository, or deposited or cause to be deposited matters or things

   to be sent or delivered by a private or commercial interstate carrier, including, but not limited

   to, the following:

        (a) wirings and/or mailings between and among the Defendants, co-conspirators, other

            market shareholders and outside vendors;

        (b) electronic filing and service of court papers containing false and misleading statements

            intended to impede the operation of those courts;

45. Defendants colluded to initiate civil prosecutions of Plaintiffs on the basis of statements and

   representations the Defendants knew to be false or misleading.

46. The Defendants’ false and misleading statements have been relied on by Plaintiff, as well as
              Case 1:19-cv-08902 Document 1 Filed 09/25/19 Page 6 of 7



   this court, which have caused Plaintiffs, and continue to cause Plaintiffs, substantial damages.

47. At all times material to this Complaint, Plaintiffs were engaged in interstate and foreign

   commerce and in an industry that affects interstate and foreign commerce.

48. Plaintiffs were injured in its business and property because of the Defendants’ acts. The injuries

   to Plaintiffs include but are not limited to damage to the use and enjoyment of its funds, ability

   to conduct business, reputation and goodwill that were intended for Plaintiffs and their

   company’s business purposes.

49. Further, these injuries to Plaintiffs were a direct, proximate, and reasonably foreseeable result.

   Plaintiff has been injured in its business and property in an amount to be determined at trial.



                                 FOURTH CAUSE OF ACTION
                                            -Conversion-
50. Plaintiffs repeat and re-allege the foregoing allegations as if fully stated herein.

51. As described hereinabove, Defendants have wrongfully exercised dominion and control over

   Plaintiff’s property, and specifically Plaintiffs’ payment in the amount of $75,000, and

   converted them to their own use and to the use of others.

52. Defendants’ actions have deprived Plaintiffs of their right to use their property, and this

   deprivation is inconsistent with Plaintiffs’ ownership of the property.

53. As a result of Defendants’ actions, Plaintiffs have suffered substantial economic damages,

   and Plaintiffs are entitled to recover against Defendants an amount that is presently unknown

   and will be determined at trial.


                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that judgment be entered against Defendants as follows:
            Case 1:19-cv-08902 Document 1 Filed 09/25/19 Page 7 of 7



   (1) An award to Plaintiffs in an amount to be determined at trial in this matter in connection

      with the First Cause of Action for Breach of Settlement/Contract; and

   (2) An award to Plaintiffs in an amount to be determined at trial, in connection with the

      Second Cause of Action for Negligent/Fraudulent Representations; and

   (3) An award to Plaintiffs in an amount to be determined at trial, in connection with the

      Third Cause of Action for Wire Fraud; and

   (4) An award to Plaintiffs in an amount to be determined at trial, in connection with the

      Fourth Cause of Action for Conversion; and

   (5) An award to Plaintiffs for punitive damages in an amount of not less than $1,000,000;

      and

   (6) An award to Plaintiffs for costs and disbursements of this action, and such other and

      further relief as this Court deems just and proper.

Dated: September 25, 2019
       New York, New York


                             Respectfully submitted,



                                                            GULKO SCHWED LLP


                                                            By: /s/ Asher Gulko
                                                                    Asher C. Gulko
                                                                    44 Wall Street, Second Floor
                                                                    New York, NY 10005
                                                                    T: (212) 500-1312
                                                                    F: (212) 678-0405
                                                                    asher@gulkoschwed.com
                                                                    Attorneys for Plaintiffs
